 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of July 9, 2020 by and between Sparta Commercial Services,
Inc., a Nevada corporation with an address at 555 Fifth Avenue, 14th Floor, New
York, New York 10017(the “Company”) and Anthony L. Havens (“Executive”) with an
address at 555 Fifth Avenue, 14th Floor, New York, New York 10017.

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of July 9, 2020 and the Company and Executive wish to enter into a new agreement
relating to the employment of Executive by the Company and completely replacing
such prior agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall be employed by the Company for a period commencing on the date
hereof (the “Commencement Date”) and ending on the fifth anniversary of the
Commencement Date (the “Employment Term”), on the terms and subject to the
conditions set forth in this Agreement. Notwithstanding the preceding sentence,
the Employment Term shall be automatically extended for an additional five-year
period followed by further one-year periods, unless the Company or Executive
provides the other party hereto 3 months prior written notice before the
expiration of the then current Employment Term that the Employment Term shall
not be so extended. “Employment Term” shall include any extension that becomes
applicable pursuant to the preceding sentence.

 

2. Position.

 

(a) During the Employment Term, Executive shall serve as the Company’s Chairman
of the Board and Chief Executive Officer. In such position, Executive shall have
the powers, duties and responsibilities that are customary for such positions
for a corporation of the size, type and nature of the Company and shall perform
such other duties as the Company’s Board of Directors shall determine in their
reasonable discretion, including in connection with the Company’s subsidiaries.
Executive shall report exclusively to the Company’s Board of Directors.
Executive shall comply with all federal, state and local laws applicable to his
duties and also shall comply with the rules and regulations of any
self-regulatory organization (as such term is defined in Rule 3(a)(26) of the
Securities Exchange Act of 1934, as amended) having jurisdiction over the
Company.

 

(b) During the Employment Term, Executive will devote his full business time to
the performance of his duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict with the rendition of such services either directly or indirectly,
without the prior written consent of the Company’s Board of Directors. Nothing
contained herein shall preclude Executive from (i) serving on corporate, civic
and charitable boards or committees and (ii) managing his personal investments;
provided that none of the activities set forth in clauses (i) and (ii)
interferes in any material respect with the performance of Executive’s
employment hereunder or conflict in any material respect with the business of
the Company.

 

 1 

 

 



3. Base Salary.

 

During the Employment Term, the Company shall pay Executive a base salary (the
“Base Salary”) at the annual rate of $280,000.00, payable in regular
installments in accordance with the Company’s usual payment practices. Executive
shall be entitled to such annual increases in his Base Salary, if any, as may be
determined in the sole discretion of the Company’s Board of Directors or of the
Compensation Committee thereof. Executive may elect to defer all or any portion
of his Base Salary during the Employment Term (the “Deferred Amount”) to the
extent eligible. Executive shall notify the Company not later than March 31 of
each year if he elects to defer all or any portion of the Deferred Amount for
such year. The Company shall deduct from Executive’s regular pay the pro rata
portion of the Deferred Amount for any such year allocable to each pay period
commencing after the date of Executive’s notice to the Company of his election.
Each such deducted amount shall be deposited in an interest bearing account at
the Company’s current bank. Upon such deposit Executive shall not be allowed to
withdraw such deposits until January 1 of the year following the year in which
such deductions were made.

 

4. Additional Compensation.

 

In addition to Base Salary and other compensation specified in this agreement,
Executive may from time to time, receive such additional compensation from the
Company in such form or forms as may be determined by the Company’s Board of
Directors or the Compensation Committee thereof from time to in order to more
fully compensate Executive for the true value of his services to the Company.

 

5. Disposition of Company Stock Held by Executive.

 

Following the termination of Executive’s employment hereunder, if Executive
determines to sell all or any portion of his shares of the Common Stock of the
Company, Executive shall first offer to sell such shares to the Company by
providing written notice to the Company setting forth the number of such shares
to be sold. If the Company elects to purchase all of such shares so offered the
purchase price per share therefor shall equal 90% of the average daily bid price
per share of the Company’s Common Stock during the 7-trading day period
following receipt by the Company of such notice. If the Company elects to
purchase less than all of such shares so offered, the purchase price per share
shall be 100% of the average daily bid price per share of the Company’s Common
Stock during the 7-trading day period following receipt by the Company of such
notice. The Company shall notify Executive in writing of its decision whether to
purchase any or all of such shares so offered within three days of the end of
such 7-trading day period. If the Company elects to purchase such shares, the
Company shall pay the full purchase price therefor within thirty (30) days of
the Company’s election to so purchase. If the Company does not so elect or fails
to notify Executive of its election within the time specified herein, Executive
shall be free to sell such shares in the open market in accordance with the
applicable rules and regulations of the Securities and Exchange Commission

 

 2 

 

 

6. Employee Benefits; Stock Options.

 

(a) During the Employment Term, Executive shall be provided, in accordance with
the terms of the Company’s employee benefit plans as in effect from time to
time, health insurance and short term and long term disability insurance,
retirement benefits and fringe benefits (collectively “Employee Benefits”) on
the same bases as those benefits are generally made available to other senior
executives of the Company. Executive shall be entitled to paid vacation of six
(6) weeks per calendar year within the Employment Term. Such vacation shall be
taken at times consistent with the proper performance by the Executive of his
duties and responsibilities and with the approval of the Company’s Board of
Directors. Vacation not taken in any calendar year shall carry forward to any
future year within the employment period.

 

(b) In addition to any other benefits payable to Executive hereunder, the
Company hereby grants to Executive options to purchase 37,625,574 shares of its
Common Stock, par value $0.001 per share, in accordance with the provisions of
the Stock Option Agreement attached hereto as Exhibit A. The Company’s Board of
Directors may elect to issue Executive additional stock options to maintain his
ownership percentage based on future issuances.

 

7. Business Expenses.

 

During the Employment Term, reasonable business expenses incurred by Executive
in the performance of his duties hereunder shall be reimbursed by the Company in
accordance with Company policies.

 

8. Termination. Notwithstanding any other provision of this Agreement:

 

(a) By the Company for Cause or By Executive Resignation without Good Reason.
(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) or by Executive’s resignation
without Good Reason (as defined in Section 8(c)); (ii) For purposes of this
Agreement, “Cause” shall mean (A) the Executive’s willful and continued failure
to substantially perform the duties of his position or breach of material terms
of his Agreement, after notice (specifying the details of such alleged failure)
and a reasonable opportunity to cure if such breach can be cured; (B) any
willful act or omission which is demonstrably and materially injurious to the
Company or any of its subsidiaries or affiliates; (C) conviction or plea of nolo
contendere to a felony or other crime of moral turpitude involving imprisonment
of more than one year; or (D) willful failure to carry out the legitimate
directives of the Company’s Board of Directors. No act or failure to act will be
deemed “willful” (i) unless effected without a reasonable belief that such
action or failure to act was in or not opposed to the Company’s best interest;
or (ii) if it results from any physical or mental incapacity. (iii) If
Executive’s employment is terminated by the Company for Cause, or if Executive
resigns without Good Reason, Executive shall be entitled to receive (A) any
accrued but unpaid Base Salary through the date of termination; (B) the
opportunity to exercise vested stock options for 30 days following the later of
the date of termination or the date of resolution of any arbitration contesting
such termination; (C) such compensation and Employee Benefits, if any, as to
which Executive may be entitled under the employee compensation and benefit
plans of the Company and any other long-term incentive or equity program
pursuant to the terms hereof through the date of termination; (D) any
reimbursable business expenses incurred; and any Additional Compensation earned
through the termination date. Following such termination of Executive’s
employment by the Company for Cause or resignation by Executive without Good
Reason, except as set forth in Section 6(b) and this Section 8(a), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

 

 3 

 

 

(b) Disability, Death or Retirement.

 

(i) The Employment Term and Executive’s employment hereunder shall terminate (A)
upon his death; (B) if Executive becomes physically or mentally incapacitated
for a period of indefinite duration and is therefore unable for a period of six
(6) consecutive months or for an aggregate of twelve (12) months, or such longer
period as the Company’s Board of Directors in its sole discretion may determine,
in any twenty-four (24) consecutive month period to perform his duties, (such
incapacity is hereinafter referred to as “Disability”); and (C) upon his
Retirement (as defined below). Any question as to the existence of the
Disability of Executive as to which Executive and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. For purposes of this Agreement, “Retirement” shall
mean a Participant’s voluntary resignation any time.

 

(ii) Upon termination of Executive’s employment hereunder for death, Disability
or Retirement, Executive or his estate (as the case may be) shall be entitled to
receive (A) any accrued but unpaid Base Salary through the end of the calendar
year in which such termination occurs, (B) a pro rata portion of any Additional
Compensation that the Executive would have been entitled to receive pursuant to
Section 4 hereof in such year based upon the percentage of the calendar year
that shall have elapsed through the date of Executive’s termination of
employment, payable when such Additional Compensation would have otherwise been
payable had the Executive’s employment not terminated, (C) the opportunity to
exercise vested stock options and Executive’s stock options scheduled to vest
during the year following such termination (i) in the case of death or
Disability, for one year following such termination or (ii) in the case of
Retirement, for four years following such termination, (D) a pro rata portion of
any long term incentive granted to the Executive and (E) such compensation and
Employee Benefits, if any, as to which he may be entitled under the employee
compensation and benefit plans and arrangements of the Company. Following such
termination of Executive’s employment due to death, Disability or Retirement,
except as set forth in Section 6(b) or this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

 

(c) By the Company without Cause or Resignation by Executive for Good Reason.

 

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.

 

(ii) For purposes of this Agreement, “Good Reason” shall mean: (A) assignment of
duties to Executive inconsistent with his status as Chief Executive Officer or
otherwise inconsistent with the terms of Section 2 of this Agreement; (B)
Executive’s relocation by the Company beyond 75 miles of his current place of
residence; (C) any material breach of the Agreement by the Company; or (D)
failure of any successor to all or substantially all of business of the Company
to assume this Agreement.

 

 4 

 

 

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, Executive shall be entitled to receive (A) within 30 business days after
such termination, any accrued but unpaid Base Salary and Deferred Amount through
the end of the calendar year in which such termination occurred in accordance
with normal Company payroll policies, (B) unpaid Additional Compensation for the
fiscal year prior to termination in accordance with standard Company policies,
(C) a pro rata portion of any Additional Compensation that the Executive would
have been entitled to receive pursuant to Section 4 hereof in the year of
termination based upon the percentage of the calendar year that shall have
elapsed through the date of Executive’s termination of employment, payable when
such Additional Compensation would have otherwise been payable had the
Executive’s employment not terminated provided that such Additional Compensation
shall be equal to not less than six (6) months of Additional Compensation, (D)
payment equal to the Severance in accordance with Section 9 hereof; (E)
continued coverage under the Company’s welfare benefit plans available to senior
executives for the lesser of (i) the time Executive is not covered by a
comparable welfare benefit plan or (ii) a period of 24 months, (F) except as
provided in Section 5 hereof, accelerated vesting of all equity awards
(including, but not limited to, Executive’s stock options) and the opportunity
to exercise such awards on or before the earlier of (i) one year following such
termination or (ii) the date of termination of such award and (G) such vested
compensation and Employee Benefits, if any, as to which Executive may be
entitled under the employee compensation and benefit plans and arrangements of
the Company.

 

(iv) If the Executive resigns for Good Reason or is terminated without cause
within 12 months after a Change in Control (as defined below), Executive shall
be entitled to receive, in addition to his entitlements in (iii) above, and (A)
within 30 business days after such termination, an additional lump sum payment
equal to the greater of the Severance payment in accordance with Section 9
hereof or the balance of Executive’s base salary hereunder for the balance of
the Employment Term had this Agreement not been terminated and (B) continued
coverage under the Company welfare benefit plans available to senior executives
for an additional 24 month period and (C) the value of full vesting of the
Executive’s account balance under the Company’s 401(k) plan.

 

(v) For purposes of this Agreement, “Change in Control” shall mean:

 

(A) any Person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) who becomes the Beneficial Owner (as
defined in Rule 13d-3 of the Exchange Act) (except that a Person shall be deemed
to be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants or options or otherwise, without regard to the sixty day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company or any Significant Subsidiary (as defined below),
representing 50% or more of the combined voting power of the Company’s or such
Significant Subsidiary’s then-outstanding securities and is the largest
shareholder of the Company;

 

 5 

 

 

(B) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved but excluding for this
purpose any such new director whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of an individual, corporation, or partnership, group, associate or other entity
or Person other than the Board (the “Continuing Directors”), cease for any
reason to constitute at least a majority of the Board;

 

(C) the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation;

 

(D) the Company disposes of all or substantially all of the consolidated assets
of the Company (other than such a sale or disposition immediately after which
such assets will be owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company immediately prior to such sale or disposition) in which
case the Board shall determine the effective date of the Change in Control
resulting therefrom; or if the Company elects to terminate this Agreement by not
renewing this Agreement at the end of the Employment Term, Executive shall be
entitled to receive Severance equal to two and one-half (2 1/2) years of his
Base Salary payable in accordance with the Company’s standard payroll policy
plus standard Employee Benefits in place during such two and one-half (2 1/2)
year period.

 

(d) If the Company, or any successor in interest, fails to fully perform all or
any portion of its obligations under this Section 8, the Company, or such
successor in interest, shall be obligated to pay to Executive an amount equal to
five (5) times the value of the unperformed obligation.

 

(e) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death or in accordance
with the provisions of Section 1 hereof) shall be communicated by written Notice
of Termination to the other party hereto in accordance with Section 12(i)
hereof. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision so
indicated.

 

 6 

 

 

9. Severance. Subject to the provisions of Section 8(c)(v) this Agreement,
Executive shall earn additional “Severance” compensation based on Executive’s
base salary according to Executive’s length of service with the Company.
Executive shall earn three months of Severance for up to six months of service
for each year of employment hereunder payable in accordance with the Company’s
regular payroll policy, plus full participation in all standard employee
benefits during the period of such payments.

 

10. Confidentiality. Executive will not at any time (whether during or after his
employment with the Company), unless required by a court or administrative
agency, disclose or use for his own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company and any of its subsidiaries or affiliates, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally, or of any
subsidiary or affiliate of the Company, provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant.

 

Executive shall not disclose the existence or terms of this Agreement to any
person except the CEO or the Board of Directors of the Company and to its
auditors and counsel and to Executive’s own personal financial advisor,
accountant and counsel unless otherwise required by applicable law.

 

11. Noncompetition. During the term of Executive’s employment with the Company
and for a period of one (1) year after he ceases to be employed by the Company,
Executive shall not engage directly or indirectly in competition with the
Company or its Affiliates (as such term is defined in Rule 501(b) of the
Securities Act of 1933, as amended) in any of the businesses of the Company or
its subsidiaries. Competition shall include, without limitation, any role as a
sponsor, consultant, employee, partner or stockholder which aids or abets any
business to compete or prepare for competition with the Company or its
Affiliates in any business in which any of them is engaged or planning to
engage. Executive further acknowledges that competitive activities in violation
of this Section could cause irreparable injury to the Company and that such
injury would be difficult or impossible to measure. Accordingly, the Company
shall be entitled to an injunction and other equitable remedies for any
violation. This noncompetition clause shall only be effective if the Company has
made all payments and fulfilled all terms of this employment agreement.

 

12. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

 

 7 

 

 

(b) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be resolved by binding arbitration held in New York and
conducted in accordance with the commercial arbitration rules of the American
Arbitration Association (“AAA”) in effect at the time of the arbitration before
a single arbitrator appointed by the President of the AAA; provided that such
arbitrator shall be an expert in the field of finance and shall not have had any
previous dealings or relationships with either party. The Company shall
reimburse Executive’s legal fees of one counsel and costs incurred to enforce
his rights under this Agreement if Executive substantially prevails in any
dispute or controversy. During the period of such dispute, Executive shall be
entitled to receive his Base Salary and standard Employee Benefits.

 

(c) Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the employment of Executive by the Company with respect
to the subject matter hereof. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter hereof other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

(d) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

(e) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

(f) Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company. Such
assignment shall become effective when the Company notifies the Executive of
such assignment or at such later date as may be specified in such notice. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such successor company regardless of
whether any assignee expressly assumes the obligations, rights and privileges of
this Agreement.

 

(g) Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment to Executive provided for under this Agreement by seeking
other employment or otherwise, nor, except as otherwise provided herein, shall
the amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment after termination.

 

(h) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

 8 

 

 

(i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by facsimile or United States
registered mail, return receipt requested, postage prepaid, or by recognized
overnight courier service addressed to the respective addresses set forth on the
execution page of this Agreement or such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If delivery is by facsimile:

 

If to the Company, at 646-514-4514

 

If to Executive, at 212-239-2822.

 

(j) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

(k) Survival. The provisions of Section 6(b), 8, 9, 10, 11, 12(b) and 12(g)
shall survive the expiration or termination of this Agreement regardless of the
reason or reasons therefor.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

     

Anthony L. Havens

      SPARTA COMMERCIAL SERVICES, INC.       By:   Name: Sandra L. Ahman  





Title:

Vice President, Operations

 

 9 

 

 

EXHIBIT A

 

Stock Option Agreement

 

 10 

